ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply and Amendment, filed 4/27/2022. 
Claims 11-14, 23, 24 and 25 are allowed.
Claims 1-7 and 10 are canceled by examiner’s amendment below. Claims 8-9, 15-22, 26 were previously cancelled by applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-7 and 10 are canceled in its entirety. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious the scavenging process of claim 11, specifically wherein the scavenging compositions is prepared by heating the claimed polyol to 150F, then adding the compound of formula I to form a dispersion or heating glycerin to 150F and then adding hexamine to form a dispersion as required by claim 24.
The closest art of record, US 2018/0105729, teaches a winterizing hydrogen sulfide scavenger consisting of polyol and hydrogen sulfide scavenger and method of using. US 5,213,680 teaches the use of hexamine as a hydrogen sulfide scavenger alone or in solution. Neither teach first heating the alcohol or solution to 150F prior to mixing with hexamine or other sulfide scavenger for forming a dispersion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771